Citation Nr: 0108662	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-04 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral leg weakness.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had active duty from December 1942 to September 
1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Nashville, Tennessee.  The Board notes that 
while argument has been presented on other issues, the only 
issue for which a timely appeal has been perfected to the 
Board is listed on the title page.  See VA Form 9 received in 
February 2000 in which the veteran limited his appeal to the 
issue of "service connection for my feet and legs only."  
See also 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).  

The appellant, in May 1999 correspondence with the RO, seems 
to have raised a claim for an increased rating for his 
service-connected bilateral pes planus.  In addition, 
February 2000 correspondence with the RO, seems to have 
raised a claim to reopen a claim for entitlement to service 
connection for residuals of a hydrocele.  Since these issues 
have not been developed by the RO, they are referred to the 
RO for appropriate action. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or, as here, filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC. 16-92 (published 
at 57 Fed. Reg. 49,747 (1992)).  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, all VA treatment 
records must be associated with the claims folder.  The 
veteran has indicated that he was hospitalized in 1951 and in 
1964 at the VA Medical Center (MC) in Indianapolis, Indiana, 
and that those records pertain to his bilateral leg claim.  
In addition, he reported that he received treatment at that 
facility until 1981 and that he has received treatment at the 
VAMC in Nashville, Tennessee, since 1982.  The Board notes 
that a record in the file from the Indianapolis VAMC shows 
that he was admitted for treatment on October 10, 1951.  

These records appear to be pertinent to the veteran's claims 
on appeal; however, only recent treatment records from the 
Nashville VAMC have been associated with the claims folder.  
As VA records are considered to be constructively included 
within the record, and must be acquired if material to an 
issue on appeal, it is necessary to obtain the aforementioned 
medical records prior to a final decision in this case.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also finds that a VA medical examination should be 
requested.  The veteran is hereby notified that it is his 
responsibility to report for any examination scheduled in 
connection with this REMAND and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his bilateral leg weakness that has 
not already been made part of the record, 
VA and non-VA, and should assist him in 
obtaining such evidence.  The appellant 
must adequately identify the records and 
provide any necessary authorization.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.  If the RO, after making 
reasonable efforts, is unable to obtain 
any records sought, the RO shall notify 
the veteran that it is unable to obtain 
those records by identifying the records 
it is unable to obtain; explaining the 
efforts that it made to obtain those 
records; and describing any further 
action to be taken by the RO with respect 
to the claim.

2.  The RO should make efforts to obtain 
pertinent federal records until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All records pertaining to the 
veteran's treatment at the 
Indianapolis VAMC between 1945 and 
1981; and

b.  All records pertaining to the 
veteran's treatment at the Nashville 
VAMC between 1982 and March 1998 as 
well as records developed since 
September 1999.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the veteran 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  Upon completion of the above, the RO 
should schedule a VA examination to 
identify the presence, nature, etiology 
and symptomatology of any disorder of the 
lower extremities.  The claims folder and 
a copy of this remand should be made 
available to the examiner.  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, and any special testing 
deemed appropriate.  If a diagnosis 
regarding the lower extremities is deemed 
appropriate, the examiner should specify 
whether it is at least as likely as not 
that there is any relationship between 
such a diagnosis and service.  A complete 
rationale for all opinions expressed must 
be provided.  A copy of the examination 
report and all completed test reports 
should thereafter be associated with the 
claims folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



